Citation Nr: 1726652	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  The Veteran died in October 1998.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2016, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102  (b) (West 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran died in October 1998.

2.  The Veteran's death certificate lists the immediate cause of death as carcinoma of the lung. 

3.  At the time of his death, service connection was not in effect for any disabilities.

4.  The Veteran's cause of death is not related to his service, or to amyotrophic lateral sclerosis.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2015); 38 C.F.R. §§ 3.312, 3.318 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran had Lou Gehrig's disease, or amyotrophic lateral sclerosis (ALS), at the time of his death, and that it caused his death.  During her hearing, held in November 2016, she testified to the following: the Veteran died about two years after his surgery for lung cancer.  After that surgery, there was no additional follow-up treatment for lung, for lung cancer, to include no chemotherapy or radiation of any kind.  Prior to his death, the Veteran had breathing symptoms, garbled speech, he couldn't speak clearly, his balance was gone, and his muscles, to include his hands and feet, were impaired, and he had cramping.  He could not even swallow.  She recalled having been told by his treating physician (Dr. S) that the Veteran's lung cancer had been completely excised, and that he told the Veteran, "We got all the lung cancer and it's just too bad that this Lou Gehrig's thing is going to kill you."  She essentially asserted that the Veteran's treating physician (Dr. S) did not sign the Veteran's death certificate, because he was out of town, and that the physician who filled out the certificate incorrectly entered the Veteran's cause of death as carcinoma of the lung.  She further stated that the Veteran's treatment records from Dr. S had been destroyed and were therefore not available.  

During her hearing, the appellant read a statement from her daughter's brother-in-law (S.C.), asserting the following: veterans are twice as likely to be diagnosed with ALS as the general population.  ALS is a difficult disease to diagnose.  There is no one test or procedure to ultimately establish the diagnosis of ALS.  It is through a clinical examination and series of diagnostic tests often ruling out other diseases that mimic ALS, that a diagnosis can be established.  As a 25-year veteran myself, I have looked into this disease and found that a majority of the symptoms that are visible in ALS patients were shown by the Veteran.  The Veteran was a very active person when I first met him.  In over a period of only a few years, his health had deteriorated enormously all by signs of ALS.  He gradually lost muscle strength at first and was, he was unable to move around the house without assistance.  He continually had muscle cramps in his arms and legs, and would be seen frequently rubbing them to ease the pain.  The next major symptom he showed was the inability to breath normally.  He used a breathing machine to try and increase his lung capacity, but he consistently was unable to catch his breath or had to stop talking in the middle of a sentence.  The Veteran needed help in all aspects of life to include going to the bathroom and bathing before his untimely death in 1998.  Between 1996 and 1998, doctors and nurses in hospitals were unsure of the Veteran's illnesses, and what could have been causing his symptoms.  He went through a number of tests to determine his lack of motion and inability to move, muscle cramps, and shortness of breath.  Unfortunately, no one looked at ALS as the cause of these problems.  Many people misdiagnose this illness and continue to treat it as something else.  I've worked with veterans my whole life and I have never seen anything that took away a soldier's ability to move, breathe, or talk the way this disease did to the Veteran.  No one properly diagnosed his ALS and it should have been looked at during his treatment.  Obviously today, more veterans are being treated and diagnosed for ALS because of new information we have learned.  Unfortunately, the Veteran did not have this opportunity almost 20 years ago, because of the lack of understanding, the connection between veterans and ALS.

In May 2010, the appellant filed her claim.  In September 2010, the RO denied the claim.  

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

Effective September 23, 2008, 38 C.F.R. § 3.318 establishes a presumption of service connection for ALS for any Veteran who develops ALS at any time after separation from service, provided that (1) there is no affirmative evidence that it was not incurred during or aggravated by service; (2) there is no affirmative evidence that it is due to the Veteran's own willful misconduct; and (3) the Veteran had continuous active service of 90 days or more.  See 73 Fed. Reg. 5469 -01 (Sept. 23, 2008).

At the time of the Veteran's death, service connection was not in effect for any disabilities.

The Veteran's service treatment records are not of record, and may have been destroyed in the 1973 fire at the National Personnel Records Center.

Private treatment records, include a 1997 report, which notes lung cancer with metastasis to the prostate.  

A January 1998 electromyography (EMG) and nerve conduction study (NCV) shows the following:  the Veteran reported a two-year history of right hand wasting and numbness, a six-month history of left hand changing, and a 17-month history of bilateral knee replacements.  He was also noted to have bilateral carpal tunnel syndrome, osteoarthritis, prostate cancer, status post TURP (transurethral resection of the prostate) with lymph node resection, lung surgery with right middle lobe and right upper lobe and lobectomies for lung cancer, and prostate metastases, and low back surgery in 1979.  He was an ex-smoker times seven to eight months.  The impression noted diffuse axonal and demyelinating polyneuropathy particularly affecting the right median and left median nerves as well as a right tardy ulnar neuropathy at the level of the elbow.  

Follow-up private treatment records, dated in 1998, include notations of right foot drop from an old right L5 radiculopathy, "a weak back arms and legs," an episode of breathing difficulties, "a lot of tingling paresthesias," a history of numb arms and face, with possible CIDP (chronic inflammatory demyelinating polyneuropathy) in 1979, Lupron shots beginning in October 1997, and a failed lumbar puncture.  There were multiple impressions noting severe diffuse axonal and demyelinating polyneuropathy causing weakness in his hands and weakness in his feet, as well as notations of possible chronic CIDP.  

An August 1998 report notes that the Veteran has CIDP with metastatic prostate cancer to the lungs, status post resection, with Lupron therapy every four months, primary adenocarcinoma of the lung, as well plasmapheresis and with significant Quinton catheter, resected with little improvement in complications of clotting.  There was some shortness of breath.  His history included "being hit by lightning six years ago."

A September 1998 report contains an impression of inflammatory demyelinating polyneuropathy versus a motor-predominant neuropathy, seemingly mildly improved on the steroid therapy and tolerating without ill effects.

An October 1998 report contains an impression of CIDP with constipation.

The Veteran died in October 1998.  The certificate of death lists the cause of death as carcinoma of the lung, with an approximate interval between onset and death of six months.  The certificate states that the Veteran died in his home.  

In March 2017, the Board requested a medical opinion addressing the appellant's claim from a specialist within the VHA.  See 38 C.F.R. § 20.901 (a) (2016).  The Board requested that an opinion be provided as to:

1)  Based on the available evidence (medical records and lay testimony), is it at least as likely as not (50 percent or greater) that the Veteran had undiagnosed ALS?  Why or why not?

2)  If so, should ALS be considered either the principal or contributory cause of the Veteran's death, as defined above?  Why or why not? 

A VA opinion, received in March 2017, shows that it was written by a VA physician (Dr. S.D.) who is board-certified in neurology with special qualifications in clinical neurophysiology, board-certified in neuromuscular and electrodiagnostic medicine, and board-certified as an independent medical examiner.  Dr. S.D. indicated that the Veteran's VBMS file had been reviewed, along with the lay testimony presented by the appellant.  Dr. S.D. summarized the results of the Veteran's January 1998 EMG, and follow-up treatment in 1998.  With regard to the first question asked by the Board, Dr. S.D. concluded:

In my medical opinion, it is LESS LIKELY THAN NOT that the Veteran had undiagnosed ALS.  The Veteran's EMG/NCV studies were notable for a sensory neuropathy that included myelin as well as axonal loss.  This is not consistent with ALS.  The Veteran's symptoms included numbness and tingling which are again NOT consistent with ALS.  In my medical opinion, the Veteran most likely had a CIDP-type neuromuscular disorder possibly as part of a paraneoplastic syndrome due to his underlying prostatic carcinoma with lung metastases.      

With regard to the second question asked by the Board, Dr. S.D. concluded:

In my medical opinion it is LESS LIKELY THAN NOT that ALS is a principal or contributing cause of the Veteran's death.  The Veteran does not meet criteria for a diagnosis of ALS.  He did have a neuromuscular syndrome that appears to be related to CIDP which may well have played a role in the Veteran's respiratory impairment (see above) though it was not the primary cause of the impairment.  Be that as it may, two days prior to the Veteran's death the Veteran's neuromuscular disorder appeared to be comparatively stable, with respiratory issues being his most prominent findings.  This is consistent with the diagnosis on the death certificate of "carcinoma of the lung" though in this case the "carcinoma of the lung" appears to be due to metastases from prostate carcinoma, not from a primary carcinoma of the lung.  

(all emphasis in original).

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's certificate of death states that the immediate cause of death was carcinoma of the lung.  The Veteran's service treatment records are unavailable; there is no allegation of any relevant treatment or symptoms.  The appellant's argument is based on the argument that his death was caused by ALS, which warrants presumptive service connection under 38 C.F.R. § 3.318.  However, there is no competent evidence of record to show that the Veteran had ALS.  In this regard, the Board finds that the March 2017 VA opinion is highly probative evidence against the claim.  In that opinion, Dr. S.D. indicated that the Veteran's medical records had been reviewed, as well as the lay statements.  Dr. S.D. concluded that the Veteran did not have ALS, and this opinion is accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's own contentions, and the lay statement from S.C. (as read into the record during the November 2016 hearing) a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to ALS.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to ALS, this falls outside the realm of common knowledge of a lay person, and as they acknowledged ALS is notoriously difficult to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that nothing in the record demonstrates that S.C. received any special training or acquired any medical expertise in evaluating neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that the Veteran's death was caused or contributed to by ALS. 

Both the facts of this case, and the medical opinion of high probative value, provide significant evidence against this claim.  The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the appellant has not identified any such records, and it appears that all pertinent records that are available have been obtained.  In this regard, the Veteran's service treatment reports are not of record.  In July 2010, the National Personnel Records Center (NPRC) indicated that it did not have any service treatment reports, or any records from the Surgeon General's Office, and that any reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  A June 2010 duty-to-assist letter shows that the RO requested that the appellant complete a NA Form 13055 in order to allow them to search other sources for the Veteran's records.  There is no record to show that this form was ever returned.  In a memorandum, dated in July 2010, the RO determined that no additional service records are available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2).  The Board further notes that the appellant has not asserted that the Veteran received any relevant treatment during service.  The RO has obtained post-service VA and non-VA medical records.  The appellant has stated that the Veteran's treatment records from Dr. S were destroyed and are not available.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


